Fourth Court of Appeals
                              San Antonio, Texas
                                   January 10, 2017

                                 No. 04-16-00337-CR

                         EX PARTE Jennifer RODRIGUEZ,


                From the County Court at Law No. 2, Bexar County, Texas
                                Trial Court No. 496800
                         Honorable Jason Wolff, Judge Presiding


                                    ORDER

    The Appellant’s Unopposed Motion for Leave to File First Amended Brief is hereby
GRANTED.

      It is so ORDERED on January 10, 2017.

                                               PER CURIAM


      ATTESTED TO: ___________________________________
                   Keith E. Hottle
                   Clerk of Court